Title: To James Madison from George Joy, 27 March 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 27 March 1808

The Document called for by Lord Holland and referred to within has not come to my hands, and I believe therefore it is not yet before the Lords.  It would be useful in shewing how far the defalcation in Trade is owing to late measures, by distinguishing the falling off in the last quarter of 1807 compared with the corresponding Quarters of 1805 & 6; but this would appear trifling compared with the present quarter, when the Clerks of the Custom House are quite unoccupied.  I shall endeavour to procure this last, as soon as it can be had, by requesting some friend to move for it, if not done without, shortly after the 5th. prox:.  Mean time I hand you the Bill wch. passed the Lords 2 Nights ago, An Accot: of Imports & Exports, and an Accot: more interesting to us of the Real and another of the Official Value of those between GB. and the U. S. and rest very truly, Dr. Sir, Your friend & Servt:

Geo: Joy

